DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-42, species C in the reply filed on 7/2/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided evidence to support a presumption that the claims of the instant application are directed to such a multiplicity of species that an unduly extensive and burdensome search is necessary, as set forth in MPEP 806.01 and neither prior art suggests a dual circuit system. This is not found persuasive because as pointed out in MPEP 1850, the decision in CaterpillarTractor Co. v. Commissioner of Patents and Trademarks resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 U.S.C. 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under 35 U.S.C. 111.” (italics added). The section of the MPEP cited by the applicant regarding establishing burden concerns national US restriction practice applied to applications filed under 35 U.S.C. 111; since this application is a national stage application filed under 35 U.S.C. 371, arguments regarding burden are not applicable. The Examiner disagrees with the applicant’s argument regarding the dual circuit system. The claims recites “a closed loop for a first heat transfer medium that circulates or is able to circulate between the internal heat exchanger (15) and the at least one indoor heat exchanger (24)” and “a second heat transfer medium that circulates in a circuit through the heating spiral (9;9';9'') or through the cooling spiral (26;26';26'')” and “the circuit of each of the at least one solar collector (2) or of each of the at .
The requirement is still deemed proper and is therefore made FINAL.
Claims 27, 28, 32-35, 36-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, specifically Species A, Fig. 1 (for claims 32-35, paragraphs 0054,  0060) Species B, Fig 2. there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/2/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 was filed after the mailing date of the application on 8/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pressure compensating valve”, “a temperature regulator”, “a refilling system”, “a level regulator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 52-63.   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 The abstract of the disclosure is objected to because “Temperature Management System” in line | appears to be a typographical error and is interpreted to be -- A temperature management system --. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26, 29-31, 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, the claims recites “a further internal heat exchanger”. The term "further" in the claims is a relative term which renders the claim indefinite.  The term "further" is 
	Regarding claim 1, the claim recites “a second heat transfer medium that circulates in a circuit through the heating spiral (9;9';9'') or through the cooling spiral (26;26';26'')” and “the circuit of each of the at least one solar collector (2) or of each of the at least one outdoor heat exchanger is always entirely separated from each of the at least one indoor heat exchanger”  because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element “a circuit” or disclosing an element in addition to the previously claimed element.  For examination purposes, the limitations are interpreted to recite -- a second heat transfer medium that circulates in a first circuit through the heating spiral (9;9';9'') or through the cooling spiral (26;26';26'') -- and “a second circuit of each of the at least one solar collector (2) or of each of the at least one outdoor heat exchanger is always entirely separated from each of the at least one indoor heat exchanger --.
	Regarding claim 1, claim 1 recites “the at least one solar collector for the heat transfer medium” renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.  For examination purposes, the limitations are interpreted to recite --the at least one solar collector for the second heat transfer medium--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim claim 30 recites the broad recitation “one or more of the solar collectors (2;2';2'') and the outdoor heat exchangers are designed to be compression-proof for a pressure burden of up to 5 atm or more”, and the claim also recites “are designed to be compression-proof for a pressure burden of up to 10 atm or more, or are designed to be compression-proof for a pressure burden of up to 20 atm or more” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 29-30, the claims recites “one or more of the solar collectors and the outdoor heat exchangers are designed to be compression-proof” and “one or more of the solar collectors and the outdoor heat exchangers are designed to be compression-proof”. The term "compression-proof" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the solar collectors or outdoor heat exchangers would be compression-proof and the prior art will be interpreted of being capable of being compression proof.
Regarding claims 41-42, the claims recites “a further spiral heat exchanger which is installed in the hot reservoir” and “a further spiral heat exchanger which is installed in the cold reservoir”. First, the term "further" in the claims is a relative term which renders the claim indefinite.  The term "further" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claims 4-26, 32-25, 39-40 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-21, 24, 29-30, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (US 3996759, wherein ‘759) in view of Meckler (US 4,165,036, herein ‘036).
Regarding claim 1, ‘759 teaches a temperature management system (Fig. 3)) for a private household or a public building, the temperature management system comprising: a) a hot reservoir (D), b) a cold reservoir (E), c) at least one solar collector (B), which is or can be coupled either to the hot reservoir (23) or to the cold reservoir (40), for the purpose of heating or cooling the respective reservoir, d) a heating spiral (25) in the hot reservoir, e) an internal heat exchanger (13) in the hot reservoir, f) at least one indoor heat exchanger (10, 18 19, 70, 71) installed indoors but outside the hot reservoir and outside the cold reservoir (A), the at least one indoor heat exchanger being coupled or being able to be coupled to the internal heat exchanger inside the hot reservoir (through 10) via a closed loop (12, 11) for a first heat transfer medium (water, Col. 3, lines 58-62) that circulates or is able to circulate between the internal heat exchanger and the at least one indoor heat exchanger (Fig. 3), g) a cooling spiral (42) in the cold reservoir, h) a second heat transfer medium (heat transfer liquid or water, Col. 4, lines 45-46) that circulates in a first circuit through the heating spiral (12, 13) or through the cooling spiral (40,41), i) valves (38, 39) which can be set so that the first circuit of the at least one solar collector for the second heat transfer medium is closed via the heating spiral  in the hot reservoir or else in via the cooling spiral in the cold reservoir; l) but where a second circuit (12, 13) of 
However, ‘036 teaches valves (38, 62, 64) which can be set so that the first circuit of the at least one solar collector (50) for the second heat transfer medium is closed either in a daytime operation via the heating spiral (35) in the hot reservoir (30, Col. 12, lines 36-58) or else in a nighttime operation via the cooling spiral (65, 110) in the cold reservoir (37, Col. 8-9, lines 65-40, Col. 12, lines 36-58), j) whereby in the daytime operation heat is transported from the at least one solar collector or the at least one outdoor heat exchanger to the hot reservoir; k) while in the nighttime operation heat is transported from the cold reservoir to the at least one solar collector (Col. 8-9, lines 65-40, Col. 12, lines 36-58) to provide a substantial savings within the operation of this integrated conditioning system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the temperature management system of ‘759 to include valves which can be set so that the first circuit of the at least one solar collector for the second heat transfer medium is closed either in a daytime operation via the heating spiral  in the hot reservoir or else in a nighttime operation via the cooling spiral in the cold reservoir, j) whereby in the daytime operation heat is transported from the at least one solar collector or the at least one outdoor heat 
Further, it is understood, claim 1 includes an intended use recitation, for example “being able”, “can be”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 9, the combined teachings teach wherein the flow of the first heat transfer medium through each indoor heat exchanger can be controlled independently of the flow of each other indoor heat exchanger (52. 14, unnumbered valves top and bottom of A of ‘759).
Further, it is understood, claim 9 includes an intended use recitation, for example “can be”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, the combined teachings teach the flow of the first heat transfer medium through each indoor heat exchanger can be controlled independently of the flow of the second heat transfer medium (38, 39 of ‘759).

Regarding claim 11, the combined teachings teach one or both of the first heat transfer medium and the second heat transfer medium is/are liquids (water, Col. 3, lines 58-62, heat transfer liquid or water, Col. 4, lines 55-62 of ‘759).
Regarding claim 12, the combined teachings teach wherein the hot reservoir is designed as a hot water container (water, Col. 3, lines 58-62, of ‘759).
Regarding claim 13, the combined teachings teach wherein the heating spiral in the hot reservoir is installed in the lower area of the hot reservoir (Fig. 3 of ‘759').
Regarding claim 14, the combined teachings teach wherein the internal heat exchanger in the hot reservoir is in the form of a spiral (Fig. 3 of ‘759').
Regarding claim 15, the combined teachings teach the internal heat exchanger in the hot reservoir is installed in the upper area of the hot reservoir (Fig. 3 of ‘759').
Regarding claim 16, the combined teachings teach the internal heat exchanger in the hot reservoir is installed above the heating spiral (Fig. 3 of ‘759').
Regarding claim 17, the combined teachings teach the cold reservoir is designed as a cold water container (cold reservoir, Col.6, lines 11-16 of ‘759).
Regarding claim 18, the combined teachings teach wherein the cooling spiral in the cold reservoir is installed in the upper area of the cold reservoir (E, 65 of ‘036, corresponds to 65 of ‘759).
Regarding claim 19, the combined teachings teach the internal heat exchanger in the cold reservoir is in the form of a spiral (Fig. 3 of ‘759).
Regarding claim 20, the combined teachings teach the internal heat exchanger in the cold reservoir is installed in the lower area of the cold reservoir (E, 42 of ‘036, corresponds to 42 of ‘759).
Regarding claim 21, the combined teachings teach the internal heat exchanger in the cold reservoir is installed below the cooling spiral (Fig. 1 of ‘036).
Regarding claim 24, the combined teachings teach the hot reservoir and the cold reservoir are coupled or are capable of being coupled to several common solar collectors Fig. 3 of ‘759, Fig. 1 of ‘036) for the purpose of heating or cooling the respective reservoir.
Further, it is understood, claim 24 includes an intended use recitation, for example “are capable of being coupled”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
It is noted that claims 29-30 contains a product by process limitation as represented by the recitation “compression-proof”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 
Regarding claim 39, the combined teachings teach a heat pump (A) with two pairs of inputs and outputs (13 to 10, 65 to 70 of ‘759) wherein each pair can be coupled with a heating coil in the hot reservoir (13 to 10 of ‘759) or with a cooling coil (65 to 70 of ‘759) in the cold reservoir (25'').
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (US 3996759, herein ‘759) in view of Meckler (US 4,165,036, herein ‘036) and in further view of Hervey (US 3339629).
Regarding claim 22, the combined teachings teach the invention as described above but fail to teach the cold reservoir is installed underground.
However, Hervey teaches the cold reservoir is installed underground (13) to provide an improved collection and storage of heat and cold.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the temperature management system of the combined teachings to include the cold reservoir is installed underground in view of the teachings of Hervey to provide an improved collection and storage of heat and cold.
Regarding claim 23, the combined teachings teach wherein the cold reservoir is installed underground as a cistern (13 of Hervey, a cistern is understood to be a tank).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (US 3996759, herein ‘759) in view of Meckler (US 4,165,036, herein ‘036) and in further view of Wehner (US 2015/0168020).
Regarding claim 25, the combined teachings teach the invention as described above but fail to teach wherein pipes which extend between the solar collectors on the one hand and one of the hot reservoir and the cold reservoir on the other hand are thermally insulated.
However, Wehner teaches p pipes which extend between the solar collectors on the one hand and one of the hot reservoir and the cold reservoir on the other hand are thermally insulated (piping is well insulated, paragraph 0112) to provide low-heat-dissipating during operation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the temperature management system of the combined teachings to include pipes which extend between the solar collectors on the one hand and one of the hot reservoir and the cold reservoir on the other hand are thermally insulated in view of the teachings of Wehner to provide low-heat-dissipating during operation. 
Regarding claim 25, the combined teachings teach the invention as described above but fail to teach wherein pipes which extend between the at least one indoor heat exchanger  on the one hand and at least one of the hot reservoir and the cold reservoir  on the other hand are thermally insulated.
However, Wehner teaches pipes which extend between the at least one indoor heat exchanger  on the one hand and at least one of the hot reservoir and the cold reservoir  on the other hand are thermally insulated (piping is well insulated, paragraph 0112) to provide low-heat-dissipating during operation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the temperature management system of the combined teachings to include pipes which extend between the at least one indoor heat exchanger on the one hand and at least . 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (US 3996759, herein ‘759) in view of Meckler (US 4,165,036, herein ‘036) and in further view of Vandenberg (US 4,809,523).
Regarding claim 31, the combined teachings teach the invention as described above but fail to teach wherein one or both of the hot reservoir and the cold reservoir are equipped with a thermal insulation.
However, Vandenberg teaches one or both of the hot reservoir and the cold reservoir are equipped with a thermal insulation (insulated housing, Col 10, lines 13-14, Col. 11, lines 4-5) to provide a thermal energy system for heating and cooling a fluid heat transfer medium, such as water, requiring no external source of energy for its operation other than that provided by the thermal energy source.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the temperature management system of the combined teachings to include one or both of the hot reservoir and the cold reservoir are equipped with a thermal insulation in view of the teachings of Vandenberg to provide a thermal energy system for heating and cooling a fluid heat transfer medium, such as water, requiring no external source of energy for its operation other than that provided by the thermal energy source. 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler (US 3996759, herein ‘759) in view of Meckler (US 4,165,036, herein ‘036) and in further view of Almogy et al (US 20160156309).
Regarding claim 39, the combined teachings teach the invention as described above but fail to teach a mixed operation in which there is a transport of heat directly from the cold reservoir to the hot reservoir via the heat pump.
However, Almogy teaches a mixed operation (h2) in which there is a transport of heat directly from the cold reservoir  (120) to the hot reservoir (115)  via the heat pump (110) to efficiently provide to provide electrical energy, thermal energy, or electrical energy and thermal energy.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the temperature management system of the combined teachings to include a mixed operation in which there is a transport of heat directly from the cold reservoir to the hot reservoir via the heat pump in view of the teachings of Almogy to efficiently provide to provide electrical energy, thermal energy, or electrical energy and thermal energy.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the combined teachings teach wherein an internal heat exchanger (65 of ‘759) is installed inside the cold reservoir, whereby the at least one indoor heat exchanger (19, 70, 71 of ‘759) is coupled or is able to be coupled to the internal heat exchanger inside the cold reservoir for the first heat transfer medium that circulates between the internal heat exchanger inside the cold reservoir and the at least one indoor heat exchanger in contrast to the claimed invention of an internal heat exchanger is installed inside the cold reservoir, whereby the at least 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vandenberg (US 4270522) teaches it is known to compression a solar panel.
Messener (US 20110048409) teaches it is known to prevent collapsing in a solar panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763